Citation Nr: 1701542	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-35 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low back disability prior to November 20, 2013.

2.  Entitlement to a rating in excess of 20 percent for a low back disability from November 20, 2013.

3.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION


The Veteran served on active duty in the Navy from May 1969 to September 1978 and November 1985 to August 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied a rating in excess of 10 percent for the Veteran's low back disability.  During the course of the appeal, a November 2013 increased the rating to 20 percent, effective November 20, 2013.  

In September 2016, the Veteran testified during a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

The issue of entitlement to a temporary total rating for convalescence has been raised by the record in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

During the hearing, the Veteran submitted a statement from his physician that stated his low back disability has worsened in the past year.  The physician stated that the Veteran was experiencing more neuropathic pain and weakness.  Thus, an examination is needed to get current findings.  See Snuffer v Gober, 10 Vet App. 400 (1997), Caffrey v Brown, 6 Vet App. 377 (1994).

The Board finds that the scope of the service-connected low back disability remains in question.  During the course of the appeal, more than one low back disability has been identified.  In August 2011, he was admitted to the hospital for severe lumbar stenosis and lower back and radicular pain where he underwent decompression and laminoforaminotomy surgery.  Although the February 2013 rating decision did not consider the lumbar stenosis as part of the service-connected low back disability, service connection for the scar associated with this procedure was granted in a November 2013 rating decision.  As a consequence of service connecting the surgical scars, the RO appears to have expanded the scope of the service-connected disability to include the underlying cause for the surgery, which was lumbar stenosis with radicular pain.  

The record also shows the Veteran has degenerative disc disease of the lumbar spine, which the August 2015 VA examiner noted is not a service-connected disability.  The examination report portrays this more as a statement rather than an opinion.  Since the matter is being remanded for an examination, an opinion should be obtained that addresses whether the degenerative disc disease is a component of the service-connected low back disability.

Ongoing VA and private treatment records should be obtained and added to the record.

The August 2015 VA examiner noted that the Veteran was unable to work due to his back and commented on how he had been unable to perform his duties as a construction supervisor.  Under certain circumstances, as here, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

These issues are inextricably intertwined.  Thus, the claim for an increased rating for the Veteran's back disability must be readjudicated prior to the adjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice regarding the issue of entitlement to a TDIU. 

2.  Obtain and associate with the record ongoing VA treatment records for the Veteran's low back disability since March 2012.

3.  After obtaining the appropriate releases, obtain and associate with the record copies of private treatment records form North Short Medical Group and Columbia Pain Management since October 2014.  

4.  Schedule the Veteran for a VA spine examination to determine the severity of his service-connected low back disability.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a) The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the low back.

b) Range of motion studies must include testing for pain in active motion and passive motion. The examiner should also discuss pain in weight-bearing and nonweight-bearing ranges of motion. If such are not applicable or possible to test, then the examiner should state such along with an explanation. 

c) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups. The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time. These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

d) Any neurological findings associated with the low back disability, such as radiculopathy, must be documented and an assessment of their severity must be noted as well as the nerves involved. 

e) The clinician should opine whether the Veteran's lumbar degenerative disc disease is at least as likely as not a progression of his lumbosacral strain.  An explanation of the rationale for the opinion is needed.

5.  After the above is completed and any other development deemed necessary is undertaken, readjudicate the claims on appeal, to include the claim for TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





